Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
Applicant argues that the 35 USC 112(a) rejection of claim 9 is improper and that changing the weight fractions of ions of iron is within the skill in the art. The Examiner is persuaded by this argument. Applicant states in prior art (specification [0023, 0028]) that carbon and metallic silicon is added to the melt to change the divalent/trivalent iron content. The Examiner withdraws the 112(a) rejection. Examiner would also like to note that Claim 9 was rejected further in view of King (US-20140152914-A1) who provided an instance in which their Fe2+/Fe3+ ratio mathematically meets the Fe2+/(Fe2++Fe3+) ratio in the current claim. 
Applicant amends the broad ranges presented in claim 20. Examiner accepts this amendment and withdraws the 112(b) rejection on claim 20. 
Applicant notes that the glass is UV transparent and amends claim 1 to include UV transmittance limitations. The Examiner would like to note that the Applicant is loosely using the term “transparent”. One of ordinary skill in the art would interpret UV transparent to be at or near 100% transmittance in the UV wavelength (100-400 nm). The term UV transparent is not in the claim and holds no patentable weight. While instant application strives for UV transparency, UV transparency is not met; Applicant adds the limitation of transmittance of 20% or more at 254 nm wavelength, 82% or more at 300 nm wavelength, and 90% or more at 350 nm wavelength. These transmittance at corresponding wavelength are disclosed in Lautenschlager Fig. 9 and meets the instant claim. While Lautenschlager emphasizes transparency in the visible light (white light) spectrum, Fig. 9 provides enough data to meet the claim limitation.
Applicant adds new claim 23 that requires a new rejection. Examiner addresses this new claim and maintains their stance that instant application is not in condition for allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-15, and 20-23 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters", 2014), and further in view of Lautenschlager et al (US-20170052311-A1).
Regarding claim 1 and 13, Mehmood discloses using float borosilicate glass substrates in an antenna structure (II. Antenna Design ¶ 1-2), reading on the configuring and forming use case of the flat glass in an electronic component.
Mehmood is silent on the dielectric constant of the flat glass. In related borosilicate glass art, Lautenschlager discloses glass compositions in Table 1 [0113] I which Glass 1-8 falls under the preferred embodiment of the glass composition of the instant application [0083], reiterated in dependent Claim 13. Therefore, the glasses Lautenschlager discloses must necessarily have the inherent properties of the flat glass claimed in claim 1, such as the dielectric constant of less than 4.3 and a dielectric loss factor of 0.004 or less at 5 GHz. Products of identical compositions may not have mutually exclusive properties. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2s 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA) 1977). 
	Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredient and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant show otherwise.
	It would be obvious to one of ordinary skill in the art at the time of invention to modify the antenna as taught by Mehmood and use a borosilicate glass with the composition and associated properties as taught by Lautenschlager as a substrate component for its superior mechanical stability and permittivity. 
	Lautenschlager’s borosilicate glass at a thickness of 1 mm (Fig. 9, Transmission 60 [0099]) exhibits a transmittance at a wavelength of 254 nm of 20% or more, a transmittance at a wavelength of 300 nm of 82% or more, and a transmittance at a wavelength of 350 nm of 90% or more).

Regarding Claims 2-5 and 14, according to modified Lautenschlager of Claim 1 and 13, Lautenschlager teaches Glass 1 ([0113] Table 1) has 83.05 mol% SiO2 and 14.16 mol% B2O3. The 97.21 mol% of oxide network formers disclosed in glass 1 is no more than 98 mol% in total.

Regarding Claim 6 and 15, according to modified Mehmood of Claim 1 and 13, Lautenschlager teaches of Glass 1 ([0113] Table 1) has 0.5 mol% Na2O, 0.65 mol% K2O, and 1.03 mol% Li2O; Na2O, K2O, and Li2O are alkali metal oxides as defined by instant specification [0081]. The 2.18 mol% summation of alkali metal oxides disclosed in glass 1 falls within the claimed 1 mol% and 5 mol% range.

Regarding Claim 7, according to modified Mehmood of Claim 1, Lautenschlager teaches of Glass 1 ([0113] Table 1) has B203/SiO2 ratio of 0.17 which falls within the claimed 0.12 to 0.35 range.

Regarding Claim 8, according to modified Mehmood of Claim 1, Lautenschlager teaches of Glass 1 ([0113] Table 1) has Σ MexOy of 3.0% (Σ alkali metal oxide 2.18 mol%, Σ alkaline earth metal oxide 0 mol%, and aluminum oxide 0.60 mol%). The Σ MexOy to Σ(SiO2+B2O3) ratio is 0.03 (2.78%/97.21%) which falls within the claimed 0.02 to 0.10 range.

Regarding Claim 11, according to modified Mehmood of Claim 1, Lautenshlager teaches of Glass 1 ([0113] Table 1) has a Tg of 527°C and lg η of 4 at a temperature of 1283°C. Both thermal properties fall in the claimed 450-550°C transformation temperature and 1000-1320°C lg η (4) temperature range.


Regarding Claim 12, according to modified Mehmood of Claim 1, Lautenshlager teaches of glass compositions ([0113] Table 1) that falls within the preferred embodiment of the glass composition of the present invention (instant specification [00142]). Therefore, the glass Lautenschlager must necessarily have the inherent properties of the flat glass claimed in Claim 12, i.e. further comprising a value of chemical resistance against water according to DIN ISO 719 class HGB 1, a value of chemical resistance against acids according to DIN 12116 class S 1 W, and a value of chemical resistance against akalis according to DIN ISO 695 class A3 or better. 
Products of identical composition may not have mutually exclusive properties. See MPEP 2112.01 and In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990).

Regarding claim 20, according to modified Mehmood of claim 1, Lautenschlager describes their borosilicate glass to transmit at least 93% or more light in the white light spectrum [0058], conventionally known as the 400-789 nm wavelength range, reading on “a sixth transmittance to electromagnetic radiation in a wavelength range from 380 nm to 780 nm of 91.5% or more”.

Regarding Claim 21 and 22, according to modified Mehmood of Claim 1, Lautenschlager teaches of producing the glass panel from a refined glass melt to a float process (onto a tin bath) for high surface quality and especially low surface roughness [0066].

Regarding claim 23, according to modified Mehmood of claim 1, Lautenschlager teaches that their borosilicate glass is approximately above 90% transmission of the 350 nm wavelength range (Fig. 9).


Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of King (US-20140152914-A1).
Regarding claim 9, according to modified Mehmood of claim 1, Lautenschlager discloses iron impurity in their glass content at a content of less than 60 ppm based on mass that is less than 200 ppm [0047]; however, Lautenschlager teaches of a Fe2+/Fe3+ ratio of less than 0.05 which would less than the claimed Fe2+/ (Fe2++Fe3+) ratio limitation. Lautenschlager teaches that iron content has a large effect on the transmittance properties of glass [0109-110]. In related high transmittance glass art, King teaches of a high transmittance glass with a Fe2+/Fe3+ ratio of about 20:80 when converted to Fe2+/(Fe2++Fe3+) ratio results in a value of 0.2 (calculation: 0.2/(0.2+0.8) = 0.2). King teaches of a high transmittance glass with iron content reading on the instant claim. It would be obvious to one of ordinary skill in the art at the time of invention to modify the divalent and trivalent iron content to change the transmittance properties of the glass as desired.
	Additionally, Lautenschlager teaches that iron content and the ionization of iron changes the transmittance properties of glass [0109-110]. One of ordinary skill in the art would be motivated to optimize the divalent and trivalent iron ratio (whether it be Fe2+/Fe3+ or Fe2+/(Fe2++Fe3+)) to discover the optimum transmittance. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding Claim 10, according to modified Mehmood of Claim 9, Lautenschlager further discloses glass 7 from Table 1 has an impurity content of 10 ppm Fe2O3, 9 ppm Ti, 0.4 ppm Mn, 0.3 ppm Cu, 0.2 ppm Cr, less than 0.1 ppm Ni, less than 0.1 ppm Co [0100], and no V content. Examiner calculates 65 ppm content of metals irrespective of an oxidation state thereof, which falls within the claimed “less than 200 ppm based on mass” range.


Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of Bullesfeld et al (US-20170225994-A1).
Regarding Claim 16 and 17, according to modified Mehmood of Claim 1, Mehmood clarifies the need for glass substrate to achieve a uniform liquid crystal layer thickness (II. Antenna Design ¶ 2). In related glass ribbon processing art, Bullesfeld teaches of a method for controlling the thickness of glass being drawn from a melt or redrawn from a preform (abstract) with a thickness variation of no more than 5 µm for a 100 mm x 100 mm substrate [0051]. It would be obvious to one of ordinary skill at the time of invention to use the glass processing method taught by Bullesfeld to decrease the thickness variance to avoid production rejects and quality inspections.


Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Mehmood et al ("Dielectric resonator antenna phased array with liquid crystal based phase shifters") and Lautenschlager et al (US-20170052311-A1), and further in view of Mori et al (US-20050204777-A1).
Regarding Claim 18 and 19, according to modified Mehmood of Claim 1, Lautenschlager discloses using a float process for low surface roughness it produces [0066], particularly for improved light guiding purposes but does not specify an exact value. In related borosilicate glass substrate processing art, Mori employs conventional polishing using cerium oxide [0044] and fire polishing [0068] to achieve surface roughness of 1 nm or below. It would be obvious to one of ordinary skill in the art at the time of invention to use the conventional polishing methods taught by Mori to smooth the glass surfaces of substrates for better optoelectronic properties. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190352217-A1: Lautenschlager et al teaches of the same glass composition and optical properties, iron ion ratio, and chemical resistance
US-20160176751-A1: Lautenschlager et al teaches of the same glass composition used in electrical insulation for its low thermal expansion.
JP-5540506-B2: Nakano et al teaches of a glass with high UV transmittance for semiconductor packaging
EP-0699636-A1, WO-9732821-A1, US-7838452-B2, US-795508-B2, DE-202020107535-U1 teach of borosilicate glass with high transmittance in the UV range with close or overlapping transmittance with at the 254 nm wavelength. The iron content is changed to optimize the UV transmittance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741